ACCEPTED
                                                                                                14-14-00920-CR
                                                                                FOURTEENTH COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                           6/22/2015 2:15:51 PM
                                                                                          CHRISTOPHER PRINE
                                                                                                         CLERK

                         IN THE COURT OF APPEALS FOR THE
                      FOURTEENTH DISTRICT COURT OF APPEALS
                                  HOUSTON, TEXAS                   FILED IN
                         NOS. 14-14-00920-CR, 14-14-00921-CR 14th COURT OF APPEALS
LEONARK STOREMSKI                                                     HOUSTON, TEXAS
APPELLANT                                                          6/22/2015
                                           On Appeal from Cause Nos.         2:15:51
                                                                       1361696,      PM
                                                                                 1361698
                                                                   CHRISTOPHER     A.
                                           From the 263 District Court, Harris County
                                                       rd                             PRINE
                                                                            Clerk
V.

THE STATE OF TEXAS
APPELLEE


                      Appellant’s FINAL Motion For Extension
                                    For 10 Days
                        Due to Exceptional Circumstances

TO THE HONORABLE JUSTICES OF THE FOURTEENTH COURT OF APPEALS:

COMES NOW, Leonard Storemski, and files this Final Motion to Extend Time to File Brief,
and in support thereof, would respectfully show the Court the following:

                                              I.
The current deadline for filing Appellant’s Brief is May 27, 2015. There have been two
previous motions for extension of time to file Appellant’s Brief.

                                              II.
Counsel for the appellant had intended to have filed the brief in this case by now but must
humbly request this extension due to the fact that counsel has recently suffered unanticipated
interruptions in her work schedule due to family illnesses and the flooding and its attendant
damage. Additionally, counsel has been engaged in work in the Harris County Public
Defender’s Office on many cases, including the following:

        Ruben Totten, PD-0483-15
        Bobby Easley, PD-0468-15
        Chance Roach, PD-0643-15
        Hugo Pachas-Luna, 01-14-00516-CR - 01-14-00520-CR
        Rodney Robins, 01-14-00582-CR
        Stephen Hopper, 14-15-00371-CR
        Pete Rodriguez, 14-15-00339-CR
        Vincent Williams, 14-15-00220-CR
        Darryle Robertson, 14-15-00132-CR
    Counsel has been researching and writing for several trial cases assigned to the Public
     Defender’s Office Trial Division.


                                             III.
Appellant’s attorney requests this extension which is necessary so that the brief can be
thoroughly written and timely filed. This motion is not made for the purpose of delay.

                                          PRAYER

WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Honorable Court
grants this requested extension of time to file the Appellant’s brief in the above cause and
extend the time for filing Appellant’s brief by 10 days, to July 2, 2015.

                                                   Respectfully Submitted,
                                                   ALEXANDER BUNIN
                                                   Chief Public Defender
                                                   Harris County, Texas

                                                   /s/ Sarah V. Wood
                                                   SARAH V. WOOD
                                                   Assistant Public Defender
                                                   Harris County, Texas
                                                   Texas Bar Number 24048898
                                                   1201 Franklin, 13th Floor
                                                   Houston, Texas 77002
                                                   Phone: (713) 368-0016
                                                   Fax: (713) 368-9278
                                                   Sarah.Wood@pdo.hctx.net


                               CERTIFICATE OF SERVICE

By my signature below, I hereby certify that a true and correct copy of the above and foregoing
has been served upon the Harris County District Attorney's Office – Alan Curry, via the
electronic filing service.


                                           /s/ Sarah V. Wood
                                           Sarah V. Wood